Title: To James Madison from Tobias Lear, 8 April 1802 (Abstract)
From: Lear, Tobias
To: Madison, James


8 April 1802, Cap Français. Has drawn on JM in favor of Clement Biddle of Philadelphia for $100, to be charged to his account with the U.S. for money advanced for distressed seamen. “My advances on this account exceeds this sum; but I should not have drawn had it been permitted to send money out of the Colony; or could a bill be had on Philada.… Till lately the expenses on this account have been very small; but the great number of Vessels in port, the impossibility of preventing some from leaving their Vessels, who afterwards become sick or distressed, and several cases of ship wrecks which have happened, will increase the expense; but while I releive all real distresses, I shall endeavour to do so with as much œconomy as possible.”
 

   
   RC (DNA: RG 59, CD, Cap Haitien, vol. 4). 1 p.



   
   Lear’s letter to JM was enclosed in Lear to Clement Biddle, 9 Apr. 1802, which also enclosed Lear’s bill of exchange, 8 Apr. 1802 (ibid.).



   
   A full transcription of this document has been added to the digital edition.

